DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt of Applicant’s Amendment, filed on 23 November 2021 is acknowledged and entered.
By this Amendment, the Applicant amended claims 17, 22, and 24. Claims 16-29 remain pending in the application. 


Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 17-18 and 22-23 are withdrawn.

Regarding Claim 16, Examiner thanks Applicant for the attention drawn to the statutory basis for the rejection of Claims 16, 20, 24-27, and 29.  Examiner made a typographical error in the previous Office Action, attributing the rejection of these claims to USC 102(a)(1).  However, as acknowledged by Applicant in Arguments (see Footnote 1) Cacciatore’s disclosure was filed on 7 June 2018, prior to Applicant’s filing date of 11 September 2018, and is therefore deemed to be prior art under USC 102(a)(2).  
Examiner notes Applicant has not amended Claims 16, 20, 25-27, and 29.  Examiner continues to rely on the same disclosures of Cacciatore in the present Office Action for these claims.  Since the thrust of Examiner’s rationale has not changed, the correction of record from USC 102(a)(1) to USC 102(a)(2) does not constitute new grounds of rejection (please see MPEP 1207.03(a)).
Further regarding Claim 16,  Applicant’s arguments, see pages 5-6, filed 23 November 2021, with respect to the previous rejection(s) of claim 16,  under USC § 102 have been fully considered and are unpersuasive.
Applicant argues (pg 5) that Cacciatore’s disclosure of items 40 and 55 does not read upon Applicant’s claim of "filling containers with a product" that is supplied by "a supply line that supplies said product."  Examiner respectfully disagrees, noting that although Cacciatore does not specifically designate items 40 and 55 as “supply lines”,
- one of ordinary skill in the art would recognize that the liquid product contained within items 40 and 55 would have to be conveyed to items 25 (and eventually 65) via some sort of apparatus (e.g., a “supply line”),
- Fig 1 shows items 40 and 55 shaped as what appears to be right angles, thereby strongly implying “supply lines” to one of ordinary skill in the art,
- Fig 7A clearly shows items 40 and 55 encased in a conveying apparatus that terminate at inlet valves 32 and 46; para 90 additionally states items 40 and 55 are “initiated into the mixing chamber” through inlet valves 32 and 46.  One of ordinary skill in the art would recognize the aforementioned conveyance as “supply lines” for “filling containers with a product”.  
Therefore, this particular argument is deemed unpersuasive, and the rejection stands.
	Further regarding Claim 16,  Applicant provides remarks identified as “-3” (pgs 5-6).  It is unclear what Applicant’s intent/argument is regarding these remarks.
	Further regarding Claim 16, Applicant argues (as best understood by Examiner at pg 6) that Cacciatore does not disclose a “discharge of said product through said switching valve and into said filling element occurs at a second flow rate that exceeds said first flow rate”, and points to Examiner’s reliance on Claims 11-12.  Examiner respectfully disagrees, noting that the maximum flow rate claimed for the “first rate of flow” in Claim 11 (1.5 L/s) is significantly lower than the maximum flow rate claimed 
Regarding Claims 20 and 25,  Applicant’s arguments, see pages 6-7, filed 23 November 2021, with respect to the previous rejection(s) of claims 20 and 25,  under USC § 102 have been fully considered and are unpersuasive.
	Applicant argues:
		- Cacciatore’s item 65 is regarded as a "metering vessel" by “the ordinary artisan”, and is therefore not a “header vessel” as claimed by Applicant in Claim 20 (see Arguments, pg 6).
		-  Cacciatore’s item 65 is regarded as a “header vessel” by “the ordinary artisan” and is therefore not a “metering vessel” as claimed by Applicant in Claim 25 (see Arguments, pg 7).
	Examiner notes that Claims 20 and 25 each depend upon (independent) Claim 16, which establishes “a vessel supplying a pre-metered quantity of a product for discharge”. 
	 Per Applicant’s above arguments, “the ordinary artisan” would recognize Cacciatore’s item 65 as capable of being either a “header vessel” (i.e., a vessel capable of supplying a quantity of product as disclosed by Applicant in Specification, pg 11) or a “metering vessel” (i.e. a vessel capable of supplying a quantity of pre-metered product as disclosed by Applicant in Specification, pg 14).
	Examiner additionally notes that Applicant regards “header vessel 8” as being equivalent to “metering vessel 9” in the Specification (see pg 10, lines 20-28), wherein “device 1 also includes…two filling vessels 8, 9.”  Therefore, these particular arguments are deemed unpersuasive, and the rejections of Claims 20 and 25 stand.
Regarding Claim 27, Applicant’s arguments, see pages 7, filed 23 November 2021, with respect to the previous rejection(s) of claim 27, under USC § 102 have been fully considered and are unpersuasive.

	Applicant’s Specification (pg 14) discloses “linear drive 21 that controls the quantity 10 and the flow rate”, and includes “piston-cylinder system 9.1”, whose stroke “controls the quantity 10”.
	Examiner has relied on Cacciatore paras 90- 94, with particular emphasis on the discussion surrounding piston pump 165 which creates “a pressure differential between the mixing chamber 25 and the temporary storage chamber 65 such that fluid will flow in the direction of the fluid flow path 20 from the mixing chamber 25 into the temporary storage chamber 65” in a manner that is very well known to the art and which exactly describes the linear “piston-cylinder system 9.1” as disclosed and claimed by Applicant.  In the present case, the additional teachings of three-way valve of Cacciatore is irrelevant; the piston pump itself reads upon the claim.  Therefore, this particular argument is deemed unpersuasive, and the rejection stands.
Regarding Claim 24, Applicant’s arguments, see pages 6-7, filed 23 November 2021, with respect to the previous rejection(s) of claim 24, under USC § 102 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Sections below titled “Claim Rejections - 35 USC § 103”.
Further regarding Claims 16-29, Examiner notes that Applicant has not provided arguments or clarification to Examiner’s Claim Interpretation of the previous Office Action.  Therefore the interpretation remains:  the “volumeter” as currently claimed is the same component as the “vessel” also claimed in Claims 16 and 29, and their dependent claims. Accordingly, Examiner concludes that a filling machine containing a piston-based metering and/or dosing system (which is known to the art) will read upon the aforementioned claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 16, 20, 24-27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cacciatore (US Patent 2018/0354769). 
Regarding Claim 16, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling- said apparatus comprising
 a filling element (85 and para 51), 

a switching valve (121 and paras 68 and 80), 
a control valve (101 and paras 68 and 75), 
a vessel (65) that is disposed between said switching valve and said control valve (para 68), and 
a volumeter (also item 65 per Examiner’s claim interpretation described above) that is disposed between said switching valve and said control valve,			
wherein said vessel supplies a pre-metered quantity of said product for discharge via said switching valve to said filling element (paras 91-93, which describes a fluid transfer process with particular emphasis on para 93),
said quantity having been pre- metered by said volumeter (item 65, per Examiner’s interpretation of “volumeter” and paras 90-95 and 151-161, which discloses the piston driven header vessel 65 controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container), 
 wherein said supply line provides said product to said vessel at a first flow rate (paras 26 and 60), and
wherein discharge of said product through said switching valve and into said filling element occurs at a second flow rate (paras 26 and 61) that exceeds said first flow rate (paras 132-136, where Cacciatore discloses that the preferred flow rate is a function of fluid viscosity and piston configuration and Claims 11-12, where the second flow rate of Claim 12 exceeds the first flow rate of Claim 11), 


    PNG
    media_image1.png
    657
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    619
    media_image2.png
    Greyscale
 	Regarding Claim 20, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said vessel (65) is a header vessel that supplies said pre-metered quantity of product for discharge via said switching valve to said filling element (65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (e.g., "pre-metered") quantity of material into a container).
Regarding Claim 25, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said vessel is a metering vessel and said volumeter comprises said metering vessel (65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (e.g., "pre-metered") quantity of material into a container).
Regarding Claim 26, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter comprises a piston (Fig 6, 165 and para 87), a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel (para 150, wherein a servo-driver is disclosed).
Regarding Claim 27, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said drive comprises a linear drive (paras 90-94 which describe a controller utilizing a servo-motor to drive a piston in the same manner as Applicant's disclosure at Specification pg 14, lines 12-15).
Regarding Claim 29, Cacciatore discloses a method for filling containers with a product, said product being a liquid filling- product, said method comprising
 providing a product at a first flow rate (paras 26 and 60),
using a volumeter that is disposed between a switching valve and a control valve to pre-meter a quantity of said product for discharge via said switching valve into a filling element (Cacciatore, item 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container),

discharging said quantity from said vessel into said filling element at a second flow rate (paras 26 and 61) that exceeds said first flow rate, said first and second flow rates being volumetric flow rates (para 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore.
Regarding Claim 28, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, further comprising a discharge line (185 and para 138) that leads to said filling element, said discharge line having a cross-sectional area that is greater than that of said supply line (para 141-142, wherein Cacciatore discloses "the second transfer channel housing 185 may be any desired shape, size or dimension known to one skilled in the art to enable to facilitate the flow of a fluid composition 60 from one chamber to another" and "the second transfer channel 185 may be of a shape such that fluid may flow in a path that is substantially circular in cross-section"
Further regarding Claim 28, Cacciatore discloses the claimed invention, but does not specifically mention an apparatus wherein said discharge line explicitly has a cross-sectional area that is greater than that of said supply line. However, it is well known in the art that the flow rate of a pipe is directly proportional to the pressure gradient and the fourth power of the radius of said pipe (the Hagen-Poiseuille Law, as shown, for example, at https://sciencing.com/flow-rate-vs-pipe-size-7270380.html).
Therefore, it would have been an obvious matter of design choice to increase the radius of the discharge line to whatever size is necessary to reach the desired flow rate through said line, since such a modification would have involved a mere change in the size of a component. A change in size is .
Claims 17-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Eaton (US 2016/0052767).
Regarding Claim 17, Cacciatore is silent on an apparatus for filling containers with a product, said product being a liquid filling, further comprising a regulator, said regulator comprising a pressure sensor that detects pressure in said supply line, a controller that receives said pressure, and a regulating valve that is controlled by said controller.
Eaton, however, teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a regulator (Fig 9a and paras 145-155, wherein a pressure control system 600 is described in detail), said regulator comprising a pressure sensor (para 148, item 602, and para 150, items 602 and 611) that detects pressure in said supply line, a controller (item 1000 and para 177, and para 150) that receives said pressure, and a regulating valve (para 150, item 610) that is controlled by said controller (para 150).

    PNG
    media_image3.png
    598
    617
    media_image3.png
    Greyscale
 The advantages of Eaton's teachings include a filling system configurable to fill a wide variety of container types with a wide variety of products under a multiple types of filling conditions. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Eaton’s teachings to Cacciatore’s disclosures in order to gain the advantages of filling a wide variety of container types with a wide variety of products under a multiple types of filling conditions.

Regarding Claim 18, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a distributor (Cacciatore, item 25) that conveys said product towards said filling element (Cacciatore, item 85), said distributor (25) being arranged downstream of said first regulator (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant).
Regarding Claim 19, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said distributor (Cacciatore, item 25) comprises a tank (Eaton, Fig 9A, Item 601), wherein, during filling, said tank is partially filled with said product (Cacciatore, items 40 and 55 and para 51) and an upper gas space above said product is filled with a pre-stressing gas that is under pressure (Eaton teaches (Fig 9A and paras 145-146) tank 601 as being under pressure from compressed air source 618 via line 607).
Regarding Claim 22, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, 
wherein said vessel is a header vessel (Cacciatore, item 65), 
wherein said regulator (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant), is a first regulator and 
said apparatus further comprises a second regulator that comprises a regulating valve, a pressure sensor, and a controller, wherein said pressure sensor provides a measurement of pressure in said header vessel to said controller for use by said controller in controlling said regulating valve (para 154, wherein and additional pressure control system 600 “may be connected to a different configuration of lines forming a common fluid space that includes a reservoir interior”, such as Applicant’s “distributor”).
Regarding Claim 23, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said second regulator comprises a pressure regulator for regulating supply of a pre-stressing gas to said header vessel (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant, and is capable of being duplicated per para 154).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Clusserath (US 2011/0303322). 
Regarding Claim 21, Cacciatore is silent on an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter comprises a flow meter that is arranged upstream of said header vessel.
Clusserath, however, teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter comprises a flow meter (11 and para 20) that is arranged upstream of said header vessel (Items 13 and 17, which together comprise a header vessel, taught at para 21).

    PNG
    media_image4.png
    752
    555
    media_image4.png
    Greyscale
 The advantages of Clusserath's teachings include the ability to optimize a filling curve for the filing of a container. It would have been obvious to one of ordinary skill in the art before the filing date of the .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Johnson (US 5,588,472).
Regarding Claim 24,  Cacciatore is silent on an apparatus for filling containers with a product, wherein said header vessel is a first header vessel, said apparatus comprising a second header vessel having an associated regulator, wherein said apparatus further comprises slide valves, each of which is disposed between said switching valve and said control valve, wherein two of said slide valves are configured to cause product to enter said first header vessel and to be discharged from said first header vessel and two more of said slide valves are configured to cause product to enter said second header vessel and to be discharged from said second header vessel.
	Johnson, however, teaches an apparatus (Figure) for filling containers with a product, wherein said header vessel is a first header vessel (12), said apparatus comprising a second header vessel (14) having an associated regulator (36’), wherein said apparatus further comprises slide valves (40 and 46, 40’ and 46’), each of which is disposed between said switching valve (22) and said control valve (18), wherein two of said slide valves (40 and 46) are configured to cause product to enter (40) said first header vessel (12) and to be discharged (46) from said first header vessel (12) and two more of said slide valves (40’ and 46’) are configured to cause product to enter (40’) said second header vessel (14) and to be discharged (46’) from said second header vessel (14, and Col 3, line 32 to Col 4, line 11).

    PNG
    media_image5.png
    731
    574
    media_image5.png
    Greyscale

	Examiner notes that while the teachings of Johnson are specifically concerned with filling pressure vessels with gas, the apparatus of Johnson is perfectly capable of filling pressure vessels with other types of fluent material, to include liquids.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Hallen (US 2015/0114515) discloses an apparatus for filling containers in an automatic in-line or linear liquid filling machine where a single positive displacement (piston-based) apparatus produces a repeatable volumetric or net weight master dose which is precisely subdivided hydraulically into a plurality of equal and repeatable subdoses.
- Katseli (US 2011/0163121) discloses a method for volumetric displacement of a predetermined desired volume of target material from a first location to a second location.
- Torterotot (US 5,309,955) discloses a piston-based dosing apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753